Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Instant application is allowable based at least on the limitations in independent claims 1, 13 and 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The below prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gavrilov (US 2009/000 6933) discloses:
Gavrilov [0043] Compare operation 614 compares the input schema with the base schema. In embodiments, the query processor 204 (FIG. 2) provides the base schema and the input schema to the comparator/interpreter 210 (FIG. 2). The comparator/interpreter 210 (FIG. 2) compares the schemas. In one embodiment, the comparator/interpreter 210 (FIG. 2) parses and compares the schemas as explained in conjunction with FIG. 5. In another embodiment, the comparator/interpreter 210 (FIG. 2) determines the changes from the change log 400 (FIG. 4) as explained in conjunction with FIG. 5.
interpreting the changes to the directory schema and providing a human-understandable description of the changes to the query processor.

Suthar (US 2008/024 3874) discloses: 
Suthar [0082] Finally, in at least some exemplary implementations of operation 330, the schema and possibly item information in the document may be used or processed by the endpoint in some fashion. The implementation of this operation may vary widely depending on characteristics such as, for example, the information comprised by the schema information in the document, the items in the document, the purpose or purposes of the endpoint, and so on. Generally, at least some implementations of this operation may involve parsing or interpreting the contents of the schema information in the document and performing additional processing using, at least, the retrieved schema information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

7/13/2021